On Application for a Rehearing.
Breaux, J.
We have considered the different grounds urged by the appellants in this case for a rehearing and have found no reason to change our original deere¡e, save in two unimportant particulars which we have determined to make without a rehearing.
1st. We think that J. W. King owes the amount of two hundred dollars claimed by defendants and appellants. In the transcript made part of the record in this case J. W. King, as a witness, referred to this amount as a sum arising from the running of a gin for common account between himself and his father and said that he had years ago realized two hundred dollars as his share of the profits. In the evidence in the last transcript filed, this amount is referred to. Considering the testimony in the first and second transcripts in regard to the ginning, we think that this heir should be charged with these two hundred dollars
*4462nd. With reference to the costs of appeal in the prior appeal, i. e., No. 13,779, plaintiffs and appellees having failed to maintain the appeal in the former case owe the costs of appeal and in the partition that charge for costs will accordingly be made.
The amounts being small and the court having considered that further .argument is unnecessary the amendment .to the extent above stated is made.
It is,. therefore, ordered, adjudged, and decreed, that our former decree be amended by decreeing that two hundred dollars be charged to J. W. King, and that- the account be amended by adding that amount to his debit as an heir in satisfaction of the amount before mentioned. The account of the executor is also amended by charging plaintiffs with the costs of the former appeal, being. No. 13,779 on this docket. wfr
With these amendments the judgment heretofore handed down remains, and rehearing is refused.